Citation Nr: 0517941	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-06 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as chloracne and dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant 





INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in July 2000.  He testified at a Board videoconference in 
December 2003.  The issue on appeal was remanded for 
development by the Board in July 2004.


FINDINGS OF FACT

A skin disorder, claimed as chloracne and dermatitis, was not 
present in service or for many years thereafter, and is not 
otherwise related to service or to a service-connected 
disability.


CONCLUSION OF LAW

A skin disorder, claimed as chloracne and dermatitis, was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in 
December 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The December 2004 letter advised 
the veteran to let VA know if there is "any other evidence 
or information" that he thought would help support his 
claim. In addition, the personal hearings he attended in July 
2000 and December 2003 advised him of the opportunity to 
submit any evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in September 1997.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until December  
2004. Therefore, the veteran did not receive proper VCAA 
notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  A VA 
medical opinions addressing the question at issue also has 
been obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Factual Background

The available service medical records are limited to the 
veteran's September 1969 separation examination.  His skin 
was noted to be normal at service separation.  On his Report 
of Medical History, the veteran noted a history of skin 
diseases.  

In June 1976, the veteran sought treatment from his private 
physician for a skin disorder.  He told his physician he had 
had it for three weeks.  The examiner noted "? 
Photodermatitis."

October 1989 private medical records indicate the veteran had 
eczemoid dermatitis and seborrheic dermatitis.  

August 1990 private records reveal the veteran had urticaria 
and dermal graphism that broke out whenever he stopped taking 
Atarax.  He had significant problems with dermatitis.  
December 1990 records noted the veteran was there for follow 
up of hives.  He was continuing to take Atarax.  

In February 1996, the veteran complained of a rash that had 
started on his chest.  His physician noted a faint hive or 
two on his chest.  

The veteran appeared and gave testimony at a hearing before a 
Hearing Officer at the RO in July 2000.  He recalled that he 
had some skin problems in Vietnam.  He had crotch rot and 
ringworm.  He had to shower three times a day and took 
Tolnaftate to get rid of it.  It did not clear up until he 
came home.  He also had a lot of red dots and stuff on the 
back of his hands.  They looked like little blisters.  On 
several occasions it would itch, he would scratch it and then 
it would flare up in some other part.  The doctor told him it 
was some kind of ringworm.  (T-8).  In 1974 or 1976 he had 
gone to the doctor and been told he had keloid acne.  After 
being out in the sun one day his hands got itchy, and then 
his whole hand swelled up to be quite large.  (T-9).  He had 
been given creams and other medicines, but the problems never 
really went away.  

A VA dermatology examination was conducted in September 2000.  
The veteran reported he had a chronic pruritic, scaling rash.  
It tended to be in his ears and on the bridge of his nose.  
At the time of the examination he did not have any other 
rashes or dermatological problems.  Examination revealed very 
slight scaling on the left and right creases of his nose and 
on the bridge of his nose.  He also had very minimal scaling 
and erythema on the very external portion of the external 
canals of both ears, but no erythema, signs of infection or 
visible lesions.  The impression was the veteran had 
nonspecific dermatitis.  

The RO in an April 2002 rating decision granted service 
connection for diabetes.  The veteran then submitted an 
article from diabetes.org.  The article stated that people 
with diabetes get skin problems more easily than others.  
They included bacterial infections, fungal infections, and 
itching.  Other skin problems which only happen mostly or 
only to people with diabetes included diabetic dermopathy, 
necrobiosis lipoidica diabeticorum, diabetic blisters and 
eruptive xanthomatosis.  

January 2002 VA medical records revealed the veteran was 
being seen every six months for general care.  No groin rash 
or anal pruritus was noted that day.  The veteran stated it 
tended to resolve in the winter and flare in the spring and 
summer.  

The RO arranged for a VA dermatology examination to determine 
if the veteran's skin disorder was related to diabetes.  In 
February 2003, the veteran told the VA examiner he had been 
having rashes and skin lesions on his face, inside his ears, 
both feet, groin, hands and forearms.  He had them for 40 
years, since he was in the service.  The facial skin 
condition was constant and never really went away.  He had 
fungal conditions almost continuously on his feet.  The groin 
area was affected most during the summer months, as were the 
backs of his hands and forearms.  All areas were pruritic.  

Examination revealed involvement of the exposed areas of the 
face and backs of the hands.  There was scaling and redness 
apparent in the naso-labial folds and the left external ear 
canal.  A few small nonvesicular reddened papules were 
scattered across his forehead.  His feet were free of fungus, 
except for the 4th toenail on the right foot which had a 
small amount of fungus present.  The groin, abdomen and backs 
of the hands were clear.  

The examiner stated the facial skin condition appeared 
psoriatic in nature with possible rosacea on the forehead.  
Psoriasis sometimes had a secondary fungal infection, which 
explained why it seemed improved with use of Lamisil.  
Onychomycosis was present on the left foot.  The rash on his 
groin might be tinea cruris or candidiasis.  

In the VA examiner's opinion, the condition most likely 
related to diabetes was candidiasis of the skin.  The veteran 
did not have that at the time of the examination.  Tinea 
pedis and psoriasis occurred frequently in non-diabetic 
populations.  It was difficult to directly correlated those 
conditions with diabetes.  

In December 2004, the veteran's skin disorders were evaluated 
by a VA dermatologist.  The VA dermatologist completely 
reviewed the veteran's medical records and took the veteran's 
history.  At that time the veteran's only complaint involved 
the rashes on his head.  

Examination revealed somewhat erythematous scaly dermatitis 
involving the areas extending down from the naso-labial 
folds, along the sides of his mustache, upon his forehead, 
and in and around his ears.  He also had some scaling in the 
scalp.  There was no evidence of chloracne, though he did 
have one or two areas of folliculitis around the beard area.  

The VA dermatologist diagnosed seborrheic dermatitis.  In 
reviewing the veteran's claim, he noted the veteran had 
mentioned the possibility of having problems because of 
chloracne, fungal infections, psoriasis, rosacea, diabetes 
and post-traumatic stress disorder.  The VA dermatologist 
found no skin problems which were in any way connected.  He 
concluded the only current existing skin problem was 
seborrheic dermatitis.  It was a very common condition found 
in a high percentage of people at various times and the 
seborrhea, which he had at various times and had on his 
scalp, was simply an offshoot of the same condition.  It was 
his conclusion that it was not likely that it was in any way 
related to service.  

Analysis

The veteran essentially maintains that a skin disorder, 
claimed as chloracne and dermatitis, had its onset during his 
period of active duty. The Board notes the veteran indicated 
on a Report of Medical History that he completed at the time 
of his service separation in September 1969 that he had or 
had had skin diseases.  Additionally, the veteran testified 
that, during active duty, he had crotch rot and ringworm.  He 
reported that it did not clear up until he was out of the 
military.  He also indicated that he had been having problems 
with his skin since his discharge from active duty.  

Alternatively, he maintains that his skin problems were 
caused or worsened by his service-connected PTSD and/or 
diabetes.  

Associated with the claims file are medical records of 
numerous diagnoses of skin problems, including eczematoid 
dermatitis (September 1989), urticaria and dermal graphism, 
dermatitis (August 1990), hives (December 1990), chronic 
dermatitis (April 1991), purpura (May 1993), rash (February 
1996), non-specific dermatitis (September 2000 VA 
examination), and possible psoriasis and rosacea (VA 
examination in February 2003).  As none of these medical 
records included an opinion as to the etiology of the 
veteran's skin problems, an opinion was requested to 
determine whether the currently existing skin problems are 
linked to the complaints of skin problems the veteran 
reported at the time of his separation from active duty. 

In December 2004, an examination was conducted by a VA 
physician, who noted that he had completely reviewed the 
veteran's medical records and obtained a medical history from 
him. Diagnosing seborrheic dermatitis, the examiner 
specifically noted that he could find no problems associated 
with chloracne, fungal infections, psoriasis, rosacea, 
diabetes, or PTSD. He went on to say that it was not likely 
that the seborrheic dermatitis was related to service. No 
medical opinion or other competent medical evidence to the 
contrary supporting the veteran's assertions has been 
submitted.  

Consequently, in view of the December 2004 medical opinion 
and the absence of countervailing medical evidence concerning 
the etiology of the veteran's skin condition, the Board finds 
that he does not have a skin disorder, claimed as chloracne 
and dermatitis, related to service or to service-connected 
PTSD or diabetes. 

In reaching its decision, the Board has also considered the 
veteran's assertions regarding his claim.  However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have a skin disorder, claimed as chloracne 
and dermatitis, related to his period of military service or 
to service-connected PTSD or diabetes, the claim of service 
connection must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, claimed as chloracne 
and dermatitis, is denied.  




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


